257 S.W.3d 185 (2008)
Sharon ALFRED, Claimant/Appellant,
v.
DELMAR GARDENS OF CREVE COEUR OPERATING, LLC, and Division of Employment Security, Respondents.
No. ED 91314.
Missouri Court of Appeals, Eastern District, Division Five.
June 30, 2008.
Sharon Alfred, St. Louis, MO, appellant pro se.
Ronald J. Miller, Jefferson City, MO, for respondents.
PATRICIA L. COHEN, Chief Judge.
Sharon Alfred (Claimant) appeals the Labor and Industrial Relations Commission's (Commission) decision denying her unemployment benefits. The Division of Employment Security (Division) concluded that Claimant was ineligible for unemployment benefits. Claimant's appeal to the Appeals Tribunal was dismissed and she sought review by the Commission, which affirmed the Appeals Tribunal's decision. Claimant has now filed a notice of appeal to this Court. The Division has filed a motion to dismiss Claimant's appeal, asserting it is untimely. Claimant has not filed a response to the motion.
Section 288.210, RSMo 2000, requires that an unemployment claimant must file the notice of appeal to this Court from the Commission's decision within twenty days of the decision becoming final. The Commission's decision becomes final ten days after it is mailed to the parties. Section 288.200.2, RSMo 2000. Here, the Commission mailed its decision to Claimant on March 10, 2008. Therefore, the notice of appeal was due on April 9, 2008. Sections 288.200.2 and 288.210. Claimant mailed her notice of appeal to the Commission in an envelope postmarked May 3, 2008. Therefore, the notice of appeal is deemed filed on that date. Section 288.240, RSMo 2000; Brandes v. Correctional Medical Services, 216 S.W.3d 238 (Mo.App. E.D.2007). Even so, it is untimely under Section 288.210.
Chapter 288 governing unemployment cases fails to provide for the filing of a late notice of appeal. McCuin Phillips v. Clean-Tech, 34 S.W.3d 854, 855 (Mo. *186 App. E.D.2000). As a result, an untimely notice of appeal deprives this Court of jurisdiction to entertain the appeal and we must dismiss it. Flotron v. Information Solutions Design, 238 S.W.3d 745, 746 (Mo.App. E.D.2007).
The Division's motion to dismiss is granted. The appeal is dismissed for lack of jurisdiction.
BOOKER T. SHAW and NANNETTE A. BAKER, JJ., Concur.